DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 10/19/2021 is/are being considered by the examiner.
Claims 1-2, 4-6, 8-9, 11-13, 16-18, 20-24 are pending:
Claims 3, 7, 10, 14-15, 19 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Dundas (US 7,284,958), Waldman (US 9,951,632 or alternatively US 2017/0022827), and Ewing (US 4,152,816) have been fully considered. 
Claim 1
Applicant’s argument on page 10-11 is persuasive.
Claim 13
Applicant’s argument on page 13 is persuasive.
Claim 20
Applicant’s argument on page 15-16 is persuasive


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“first/second form”:
Flange-like protrusion, as understood in light of form/projection 54 from wall 52 as shown in Fig1-2


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 11/03/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 13
L25-26, amend “and each of the first axially-facing surface…” to improve claim clarity
L27, amend “receptacle[[,]]; the isolation”, as replacing the comma with a semicolon improves claim clarity


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “each of the first form and the second form including a beveled end on an underside corner of a lateral end of the form” in combination with the remaining limitations of the claim.
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the isolation barrier being an anti- diffusion layer configured to obstruct diffusion bonding between the outer surface of the blade stem and the clamp receptacles.” in combination with the remaining limitations of the claim.
Claim 20
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the filler preform is administered between the first top surface portion of the radially extending mount post and the first bottom surface portion of the clamp block, between the second top surface portion of the radially extending mount post and the second bottom surface portion of the clamp block, and between the two opposing circumferentially-facing inner surfaces of the receptacle and the two opposing circumferentially- facing outer surfaces of the protrusion, and wherein the filler preform is not administered between the bottom receptacle surface and the bottom protrusion surface;” in combination with the remaining limitations of the claim.
Claims 2, 4-6, 8-9, 11-12, 16-18, 21-24 are allowable based on dependency upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799